IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-60075
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MARIO JOHNSON,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:98-CR-52-2-B-B
                       --------------------

                           October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Mario Johnson argues that the district court clearly erred

in holding him responsible for drugs seized from the residence of

codefendant Archie Moore Williams because the court did not make

a specific finding that Johnson and Williams were engaged in a

jointly undertaken criminal activity.    It is implicit from the

record that the district court found that Johnson and Williams

engaged in a jointly undertaken criminal activity.       Because

Johnson does not dispute that he sold cocaine base supplied by


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-60075
                                -2-

Williams from the porch of Williams’ house and that Williams

directed prospective purchasers to Johnson, he has failed to

establish that the district court’s determination is clearly

erroneous.   United States v. Morrow, 177 F.3d 272, 302 (5th Cir.

1999); see U.S.S.G. § 1B1.3.

     AFFIRMED.